ITEMID: 001-122702
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: GAJŠEK v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Aleš Pejchal;Angelika Nußberger;Ann Power-Forde;Ganna Yudkivska;Helena Jäderblom;Mark Villiger
TEXT: The applicant, Mr Jožef Gajšek, is a Slovenian national, who was born in 1962 and lives in Slovenska Bistrica. He is represented before the Court by Odvetniška Družba Matoz D.O.O., a law firm practising in Koper.
The Slovenian Government (“the Government”) are represented by their Agent, Mrs N. Aleš Verdir.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was serving a sentence in the closed section of Dob Prison from 7 June 2007 until 17 December 2010.
As regards the facilities available to the applicant in the cells and common areas, as well as the health care regime in the prison, the conditions imposed on the applicant regarding activities outside the cells and contact with the outside world in general, see the Court’s decision in the case of Lalić and Others v. Slovenia (dec.), nos. 5711/10, 5719/10, 5754/10, 5803/10, 5956/10, 5958/10, 5987/10, 6091/10, 6647/10 and 6893/10, 27 September 2011.
From 7 June 2007 to 7 September 2007 and from 10 June 2008 to 22 September 2008 the applicant was held in a cell no 5, Block 2 which measured 59.25 square metres and held sixteen inmates (3.7 square metres of personal space available to each inmate). He was later transferred several times. From 8 September 2007 to 10 June 2008 he was held in a cell no 59, Block 1 which measured 14.91 square metres and held three inmates (4.97 square metres of personal space available to each inmate). From 22 September 2008 to 25 October 2010 he was held in a cell no 8/4, Block 2 which measured 16.47 square metres and held three inmates (5.49 square metres of personal space available to each inmate). From 25 October 2010 to 17 December 2010 he was in a single cell which measured 7.14 to 7.39 square metres.
According to the Government’s submissions dated 23 December 2010 the applicant sustained injuries in two physical conflicts with another prisoner on 7 September 2007 and 31 December 2007. Due to injuries suffered on 7 September 2007 he was hospitalised for two days. In connection to this incident the applicant was found guilty of a serious disciplinary offence. After his appeal, where he stated that the tension with the other prisoner was calmed down with assistance of prison staff, the Ministry of Justice found that the conflict could have been prevented or avoided if the applicant behaved appropriately. Further, according to a doctor’s report dated 13 August 2010 the applicant was treated on one hundred and twelve occasions for different medical problems and was regularly treated by a psychiatrist. According to the Government’s submissions dated 17 June 2011 the applicant visited a doctor on five occasions for treatment of his leg injury. As regards his allegations about an injury sustained on 25 October 2010, there is no note on it in his medical file. As regards his physical conflicts on 7 September 2007 and 25 October 2010, the Government submitted that the applicant had played an active part in those fights. The applicant also never complained to the prison authorities about any conflict situation, neither did he ask to be transferred to another cell or prison.
For the relevant domestic law and practice, see paragraphs 33-35 and 38-47 of the Court’s judgment in the case of Štrucl and Others v. Slovenia (nos. 5903/10, 6003/10 and 6544/10, 27 September 2011), and paragraphs 34-36 of Mandić and Jović v. Slovenia (nos. 5774/10 and 5985/10, 27 September 2011), Lalić and Others, cited above, as well as Mešić v. Slovenia (no. 5767/10, 22 November 2011) and Ferenc v. Slovenia (no. 6682/10, 13 March 2012).
